DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 9 and 15.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 08/06/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9 and 11-14 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over PAPANDREOU (US 20190391746 A1).

Re: Independent Claim 1, PAPANDREOU discloses a memory system (PAPANDREOU Fig. 1A) comprising:
a memory device including a memory cell array that includes a plurality of blocks, each of the plurality of blocks including a plurality of pages, each of the plurality of pages including a plurality of memory cells that are connected to a plurality of word lines (PAPANDREOU Fig. 2 and ¶ [0028]);
a buffer configured to store degradation information on the plurality of word lines (PAPANDREOU Fig. 3 and ¶¶ [0036]-[0037]: 332, 334 Storing block level health and P/E cycle count, a status variable to indicated page/block degradation);
and a memory controller (PAPANDREOU Fig. 1B: GPP 132 construed to be the relevant controller) configured to receive a read request from an external device, to obtain the degradation information from the buffer, to infer a read level in response to the read request based on the degradation information, and to read data from the memory device based on the read level  (PAPANDREOU Figs.1- 3 and ¶¶ [0036], [0041]: disclose adjusting read threshold voltage based on status of health indicators in 332 and 334 for the associated blocks).
While PAPANDREOU may not disclose all the limitations in a single embodiments, PAPANDREOU as a whole discloses all the limitations of the instant claims in various embodiments. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of various embodiments that will read on the instant claims (see e.g. PAPANDREOU ¶¶ [0007]-[0009], [0066]-[0068]).

Re: Claim 7, PAPANDREOU discloses all the limitation of claim 1 on which this claim depends. PAPANDREOU further disclose: 
wherein the memory controller receives a physical address corresponding to a logic address received from the plurality of blocks and the degradation information on the block corresponding to the physical address of the plurality of blocks (PAPANDREOU ¶¶ [0037], [0041] and [0045]).

Re: Claim 8, PAPANDREOU discloses all the limitation of claim 1 on which this claim depends. PAPANDREOU further disclose: 
wherein the memory controller determines a degradation level based on the degradation information (PAPANDREOU ¶¶ [0037], [0041] and [0045]. In particular ¶[0041] “…updating block health metrics 332…”).

Re: Independent Claim 9, PAPANDREOU discloses a memory system (PAPANDREOU Fig. 1A) comprising:
a memory device including a memory cell array that includes a plurality of blocks, each of the plurality of blocks including a plurality of pages, each of the plurality of pages including a plurality of memory cells that are connected to a plurality of word lines (PAPANDREOU Fig. 2 and ¶ [0028]);
a buffer configured  to store degradation information on the plurality of word lines or the plurality of memory cells (PAPANDREOU Fig. 3 and ¶¶ [0036]-[0037]: 332, 334 Storing block level health and P/E cycle count, a status variable to indicated page/block degradation); and
a memory controller (PAPANDREOU Fig. 1B: GPP 132 construed to be the relevant controller) configured to receive a read request from an external device (PAPANDREOU Fig. 3, ¶¶ [0021], [0025], [0034] and Host Read IOPs disclose host requests that are processed by the system), 
to obtain the degradation information from the buffer (PAPANDREOU Fig. 1B: GPP 132 construed to be the relevant controller and uses/provides degradation information such as P/E cycle count and BER), to infer a read level in response to the read request based on the degradation information, and to read data from the memory device based on the read level (PAPANDREOU Figs.1- 3 and ¶¶ [0036], [0041]: disclose adjusting read threshold voltage based on status of health indicators in 332 and 334 for the associated blocks).
While PAPANDREOU may not disclose all the limitations in a single embodiments, PAPANDREOU as a whole discloses all the limitations of the instant claims in various embodiments. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of various embodiments that will read on the instant claims (see e.g. PAPANDREOU ¶¶ [0007]-[0009], [0066]-[0068]).

Re: Claims 3 and 11, PAPANDREOU discloses all the limitation of claims 1 and 9 on which these claims depend. They further disclose: 
wherein the degradation information includes information on a block, among the plurality of blocks, corresponding to the read request (PAPANDREOU Fig. 3 and ¶¶ [0036]-[0037]: 332, 334 Storing block level health and P/E cycle count, a status variable to indicated page/block degradation).

Re: Claims 4 and 12, PAPANDREOU discloses all the limitation of claims 1 and 9 on which these claims depend. They further disclose: 
wherein the degradation information includes information on a degradation state of the plurality of blocks (PAPANDREOU Fig. 3 and ¶¶ [0036]-[0037]: 332, 334 Storing block level health and P/E cycle count, a status variable to indicated page/block degradation).

Re: Claims 5 and 13, PAPANDREOU discloses all the limitation of claims 1 and 9 on which these claims depend. They further disclose: 
wherein the degradation information includes a program/erase cycle, a read count, retention time, operating temperature and/or the number of error bits of the read data (PAPANDREOU Fig. 3 and ¶¶ [0036]-[0037]: 332, 334 Storing block level health and P/E cycle count, a status variable to indicated page/block degradation).

Re: Claims 6 and 14, PAPANDREOU discloses all the limitation of claims 1 and 9 on which these claims depend. They further disclose: 
wherein the degradation information includes information on each of the word line included in the plurality of blocks (PAPANDREOU Fig. 3 and ¶¶ [0036]-[0037]: 332, 334 Storing block level health and P/E cycle count, a status variable to indicated page/block degradation).

Claim(s) 2, 10 and 15-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over PAPANDREOU (US 20190391746 A1) in view of KIM (US 20180143762 A1).

Re: Independent Claim 15, PAPANDREOU discloses a memory system (PAPANDREOU Fig. 1A) comprising:
a memory device including a memory cell array that includes a plurality of blocks, each of the plurality of blocks including a plurality of pages, each of the plurality of pages including a plurality of memory cells that are connected to a plurality of word lines (PAPANDREOU Fig. 2 and ¶ [0028]); and
a memory controller (PAPANDREOU Fig. 1B: GPP 132 construed to be the relevant controller) configured to receive a read request from an external device (PAPANDREOU Fig. 3, ¶¶ [0021], [0025], [0034] and Host Read IOPs disclose host requests that are processed by the system), to infer a read level in response to the read request based on degradation information (PAPANDREOU Figs.1- 3 and ¶¶ [0036], [0041]: disclose adjusting read threshold voltage based on status of health indicators in 332 and 334 for the associated blocks), and 
to read data from the memory device based on the read level (PAPANDREOU Figs.1- 3 and ¶¶ [0036], [0041]: disclose adjusting read threshold voltage based on status of health indicators in 332 and 334 for the associated blocks).
While PAPANDREOU may not disclose all the limitations in a single embodiments, PAPANDREOU as a whole discloses all the limitations of the instant claims in various embodiments. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of various embodiments that will read on the instant claims (see e.g. PAPANDREOU ¶¶ [0007]-[0009], [0066]-[0068]). 
PAPANDREOU is silent regarding:
wherein the degradation information includes an on-cell count and/or an off-cell count, the on-cell count is the number of memory cells that turn on when a default read level is applied to each of the word lines of the plurality of blocks, and the off-cell count is the number of memory cells that turn off when the default read level is applied to each of the word lines of the plurality of blocks.
KIM discloses:
wherein the degradation information includes an on-cell count and/or an off-cell count, the on-cell count is the number of memory cells that turn on when a default read level is applied to each of the word lines of the plurality of blocks, and the off-cell count is the number of memory cells that turn off when the default read level is applied to each of the word lines of the plurality of blocks (KIM ¶¶ [0103]-[0104]).
PAPANDREOU and KIM disclose storage devices and associated methods. KIM in particular discloses use of on-cell and off-cell counts to classify cells for degradation to determine if read reclaim operation is to be performed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the teachings of KIM to the device of PAPANDREOU  to provide device with improved reliability (see e.g. KIM ¶¶ [0083], [0098], [0103]-[0104]).

Re: Claims 2 and 10, PAPANDREOU and KIM as used in the rejection of claim 15 up above further discloses all the the memory system of claims 1 and 9, 
wherein the degradation information includes an on-cell count and/or an off-cell count, the on-cell count is the number of memory cells that turn on when a default read level is applied to each of the word lines of the plurality of blocks, and the off-cell count is the number of memory cells that turn off when the default read level is applied to each of the word lines of the plurality of blocks (KIM ¶¶ [0103]-[0104]).

Re: Claim 16, PAPANDREOU and KIM discloses all the limitations of claim 15 on which this claim depends. They further discloses:
further comprising a buffer configured to store the degradation information on the plurality of word lines or the plurality of memory cells (PAPANDREOU Fig. 3 and ¶¶ [0036]-[0037]: 332, 334 Storing block level health and P/E cycle count, a status variable to indicated page/block degradation).

Re: Claim 17, PAPANDREOU and KIM discloses all the limitations of claim 15 on which this claim depends. They further discloses:
wherein the degradation information includes information on a block, among the plurality of blocks, corresponding to the read request (PAPANDREOU Fig. 3 and ¶¶ [0036]-[0037]: 332, 334 Storing block level health and P/E cycle count, a status variable to indicated page/block degradation).

Re: Claim 18, PAPANDREOU and KIM discloses all the limitations of claim 15 on which this claim depends. They further discloses:
wherein the degradation information includes information on a degradation state of the plurality of blocks (PAPANDREOU Fig. 3 and ¶¶ [0036]-[0037]: 332, 334 Storing block level health and P/E cycle count, a status variable to indicated page/block degradation).

Re: Claim 19, PAPANDREOU and KIM discloses all the limitations of claim 15 on which this claim depends. They further discloses:
wherein the degradation information includes a program/erase cycle, a read count, retention time, operating temperature and/or the number of error bits of the read data (PAPANDREOU Fig. 3 and ¶¶ [0036]-[0037]: 332, 334 Storing block level health and P/E cycle count, a status variable to indicated page/block degradation).

Re: Claim 20, PAPANDREOU and KIM discloses all the limitations of claim 15 on which this claim depends. They further discloses:
wherein the degradation information includes information on each of the word lines included in the plurality of blocks (PAPANDREOU Fig. 3 and ¶¶ [0036]-[0037]: 332, 334 Storing block level health and P/E cycle count, a status variable to indicated page/block degradation).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
STEINER (US 10643730 B1) disclose methods for maintaining steady and high performance programming of non-volatile memory devices such as NAND-type flash devices. According to certain aspects, embodiments provide adaptive control of programming parameters over the lifespan of a NAND flash device so as to maintain write performance and obtain high endurance.
PARK (US 20100246266 A1) discloses a nonvolatile memory device comprises a memory cell array comprising a plurality of memory blocks each divided into a plurality of regions, and a control logic component. The control logic component selects a memory block to be programmed based on program/erase cycles of the memory blocks, and selects a program rule used to program the regions of the selected memory block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov